965 So.2d 1286 (2007)
Tyrone Anthony BREAUX, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-3674.
District Court of Appeal of Florida, Second District.
October 17, 2007.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
GALLEN, THOMAS M., Associate Senior Judge.
Tyrone Anthony Breaux appeals his judgments and sentences, arguing that an error in his scoresheet requires resentencing. We affirm.
Breaux was charged with offenses including capital sexual battery. In February 2002, he pleaded to one count of attempted sexual battery, two counts of handling and fondling a child under the age of sixteen, and one count of child abuse. He received a sentence of ten years' sex offender probation.
Breaux violated his probation in 2006. He was sentenced to ten years' imprisonment. Because we reject his argument that the trial court improperly included sexual contact points for the three sexual offenses, the error in his scoresheet totals only 10.5 points, which is conceded by the State. We are convinced beyond a reasonable doubt that the trial court would have imposed the same sentence with or without the 10.5 points. See State v. Anderson, 905 So.2d 111 (Fla.2005).
Accordingly, we affirm the judgments and sentences on appeal.
Affirmed.
ALTENBERND and DAVIS, JJ., Concur.